DETAILED ACTION
	In RCE filed on 03/08/2021 Claims 1 and 3- 15 are pending. Claim 1 is currently amended. Claims 1 and 3- 15 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 5, 7, 9, and 14- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0015596 A1 (“Mozeika”) in view of US 2017/0300598 A1 (“Akavia”).
Regarding claim 1, Mozeika teaches a 3D printer outputting method for mounting electrical components comprising:
Generating a structure, by a main controller, wherein the structure includes unit structures ([0047] teaches printing a case almost to completion);
Positioning, by the main controller, the component objects on the structure; wherein positions of the component objects are adjustable by the user using a coordinate system ([0047] teaches a circuit board being placed in the case; [0056] teaches placing components such as circuit boards, motors, and batteries into a partially printed product); and
Detecting, by the main controller, that the component object are unsupported by the unit structure when the component object are positioned ([0036] teaches scanning an object at its current state of construction and the scan being compared to the specification and providing detection of placement errors; [0056] teaches placing components such as circuit boards, motors, and batteries into a partially printed product. Therefore, detection of placement errors is interpreted as determining whether component are supported by a partially printed product because the component not being supported is a placement error), 
Modifying, by the main controller, the positions of the component objects or the unit structures of the structure to allow the component object to be supported by the structure [0033] teaches information collected by the sensor may be used by the device to adjust or correct subsequent steps of the manufacturing process; [0057] teaches if sensor data analysis indicates a fabrication anomaly, the execution component may communicate with the driver and the assembly plan may be adjusted to compensate. Therefore, upon detecting a placement error where a component is not supported by the item, the system of Mozeika would compensate such that the component is supported by the item. For example, based on [0047, 0057] the system of Mozeika would determine if a circuit board is placed at a position unsupported by the case and then compensate such that the circuit board is placed in the case).
Mozeika does not explicitly teach receiving, by the main controller, an electrical configuration and a function corresponding thereto; selecting, by the main controller without requiring intervention from a user, component objects to be inserted in the structure, which are required for the electrical configuration to achieve the function based on predetermined configurations; and configuring, by the main controller, a circuit for connecting the component objects.
Akavia teaches receiving, by the main controller, an electrical configuration and a function corresponding thereto ([0021, 0129- 0130] teaches one or more ideas, concepts, or characteristics of a product may be received, e.g., a toy that makes a sound when hugged or a surfboard that automatically suggests the best position for the surfer, both of which include an electrical configuration; [0117] teaches a controller which receives a characteristic and selects a physical module based on the characteristic); 
selecting, by the main controller without requiring intervention from a user, component objects to be inserted in the structure, which are required for the electrical configuration to achieve the function based on predetermined configurations ([0117] teaches a technological product builder which may be a controller that is configured to automatically select, based on characteristics of a product, one or more physical modules to be included in the product; [0129- 0131] teach one or more physical modules to be included in the product are  automatically selected, based on an idea or concept with one or more characteristics, e.g., the terms “acceleration” or “temperature” cause the controller to select a gyro unit or heat sensor, respectively. Furthermore, Akavia teaches the system may automatically select or suggest components for inclusion in a product based on a received idea, concept, or characteristic of a product, e.g., LEDs); 
configuring, by the main controller, a circuit for connecting the component objects ([0050, 0126, 0162] teach the system may plan the formation of a printed circuit board, inclusion and/or placement of microcontrollers, wiring, and other components or designing a completely working electronic circuit; for example the controller may automatically connect a battery to an LED);
positioning, by the main controller, the component objects on the structure; wherein positions of the component objects are adjustable by a user using a coordinate system ([0146- 0150] and Claim 5 teach a simulation engine that simulates the selected physical modules of the product. In order to graphically represent the selected physical modules of the product, the selected physical modules must inherently be virtually positioned. Claim 4 and [0149] teach a user is capable of repositioning a virtually represented physical module on the product).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the 3D printing as taught by Mozeika to incorporate the receiving and selecting steps as taught by Akavia motivated by reducing the costs for a user or company to develop a product (See Akavia – [0025]).

Regarding claim 3, Mozeika does not explicitly teach wherein two or more of the component objects are positioned on the structure and the main controller adjusts positions of the two or more of the components such that there is no overlapping portion.
 [0056]. Mozeika further teaches detection of placement errors, alignment errors, and other types of non-conformities during construction in [0036] and information collected by the sensor may be used by the device to adjust or correct subsequent steps of the manufacturing process in [0033]. 
It would have been obvious to one with ordinary skill in the art to modify the teachings of Mozeika to adjust positions of two or more components objects such that there is no overlapping portion. One of ordinary skill in the art before the effective filing date would have been motivated to make such a modification in order to reduce the number of errors and thus improving quality of the fabricated product.

Regarding claim 4, Mozeika teaches one of the component objects is inserted from outside during 3D printing to form an external component object ([0047] teaches building a case bottom, then placing a circuit board on the case bottom. Thus, the circuit board is placed from outside), and the main controller makes the external component object to be picked up by a pickup apparatus ([0032] teaches the second manipulator 104 being used for component pick-and-place operations) and previously determines an inserting time point and an inserting position ([0046] teaches a domain specific planner determining an order for the assembly steps, and may schedule the execution of each assembly step; [0047] teaches building a case bottom, then placing a circuit board on the case bottom, and then printing over the board to complete the case enclosure and the case is printed almost to completion, the circuit board is placed in the case, and then the case is sealed. The schedule of execution taught in Mozeika reads on “previously determined inserting time point of the component” because a schedule includes when an action occurs. [0045] teaches a planning algorithm determining an exact placement of each component on the seed item or product and the order in which each component is placed on the item; [0059] teaches manipulating the component and orienting the component at a predetermined orientation relative to the item). 

Regarding claim 5, Mozeika teaches when the external component object is inserted by the pickup apparatus ([0032] teaches the second manipulator 104 being used for component pick-and-place operations) at pre-calculated time point and position, calculation is performed such that the external component object does not fall down ([0046] teaches a domain specific planner determining an order for the assembly steps, and may schedule the execution of each assembly step; [0047] teaches building a case bottom, then placing a circuit board on the case bottom, and then printing over the board to complete the case enclosure and the case is printed almost to completion, the circuit board is placed in the case, and then the case is sealed. The schedule of execution is interpreted as a previously determined inserting time point of the component. [0045] teaches a planning algorithm determining an exact placement of each component on the seed item or product and the order in which each component is placed on the item; [0059] teaches manipulating the component and orienting the component at a predetermined orientation relative to the item. Figs. 7- 9 teach embodiments where the component does not fall down when the component is placed on the item). 

Regarding claim 7, Mozeika teaches after an external component is inserted, a time point and a position, at which remaining printing is performed with respect to other component objects which have already been formed, are calculated ([0046] teaches a domain specific planner determining an order for the assembly steps, and may schedule the execution of each assembly step; [0047] teaches building a case bottom, then placing a circuit board on the case bottom, and then printing over the board to complete the case enclosure and the case is printed almost to completion, the circuit board is placed in the case, and then the case is sealed. The schedule of execution is interpreted as a previously determined inserting time point of the component. [0045- 0046] teaches a planning algorithm determining an exact placement of each component on the seed item or product and the order in which each component is placed on the item. By determining the schedule of execution of each step of each assembly step, which includes steps of printing and steps of placing components, and determining the exact placement of each component on the product, the time and position, at which remaining printing is performed with respect to other component objects are calculated).

Regarding claim 9, Mozeika teaches the main controller allows a cover to be automatically generated for a replaceable component object while 3D printing is used ([0047] teaches building a case bottom, then placing a circuit board on the case bottom, and then printing over the board to complete the case enclosure and the case is printed almost to completion, the circuit board is placed in the case, and then the case is sealed; [0071] teaches incorporating fasteners being incorporated for component replacement, for example a battery hatch).

Regarding claim 14, Mozeika in view of Akavia teaches the 3D printer outputting method of claim 1 (See rejection of claim 1 above),
	Mozeika teaches the structure includes a void space that corresponds to the component objects and/or circuit lines and/or power source and only remaining structures are generated ([0047] teaches a case being printed almost the completion, a circuit board is placed in the case, and then the case is sealed).

	Regarding claim 15, Mozeika teaches generating a cover for forming the void space to prevent damage to design and/or to protect the component objects from dusts ([0047] teaches a case being printed almost the completion, a circuit board is placed in the case, and then the case is sealed. A sealed case inherently protects the component objects from damage/dust).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0015596 A1 (“Mozeika”) and US 2017/0300598 A1 (“Akavia”), as applied to claim 1, further in view of US 2013/0090897 A1 (“Uchikura”).
Regarding claim 3, Mozeika does not explicitly teach wherein two or more of the component objects are positioned on the structure, and the main controller adjusts positions of the two or more of the components such that there is no overlapping portion.
Uchikura teaches wherein two or more of the component objects are positioned on the structure, and the main controller adjusts positions of the two or more of the components such that there is no overlapping portion ([0089] and Figs. 15- 16 teaches a case where the shapes are determined to be arranged in a lattice pattern and enlarging the adjacent shapes so that adjacent shapes are not overlapped with each other when all the shapes are enlarged; and calculating the radius for each shape 50 so that adjacent shapes are not overlapped. Thus, when a shape is overlapped with another shape the controller of Uchikura adjusts the radius such that there is no overlapping).
It would have been obvious to one with ordinary skill in the art before the time of the effective filing to modify the process of Mozeika to incorporate the non-overlapping positioning as taught by Uchikura motivated by having a distance between the non-overlapping parts (Uchikura – [0081- 0082]).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0015596 A1 (“Mozeika”) and US 2017/0300598 A1 (“Akavia”), as applied to claim 1, further in view of US 2016/0171143 A1 (“Suiter”).
Regarding claim 3, Mozeika does not explicitly teach wherein two or more of the component objects are positioned on the structure, and the main controller adjusts positions of the two or more of the components such that there is no overlapping portion.
Suiter teaches wherein two or more of the component objects are positioned on the structure, and the main controller adjusts positions of the two or more of the components such that there is no overlapping portion (Fig. 7 and [0055] teaches a printed circuit board, PCB, layout tool performing rule checks on the printed circuit board layout. For example, the PCB layout tool can compare spacing between components 702 and 703 against one or more threshold distances, such as an error threshold 721, a minimum threshold 722, and/or an optimal threshold 723).
It would have been obvious to one with ordinary skill in the art before the time of the effective filing to modify the process of Mozeika to incorporate the non-overlapping positioning as taught by Suiter motivated by optimizing the distance between components (based on Suiter – [0055]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0015596 A1 (“Mozeika”) and US 2017/0300598 A1 (“Akavia”), as applied to claims 1 and 4, further in view of USP 5864833 (“Schaffer”).
Regarding claim 6, Mozeika teaches pick and place assembly being widely used in the electronics industry for automated placement of components on printed circuit boards in [0062].
Mozeika does not explicitly teach the inserting time point and the inserting position vary according to a shape of the external component object.
Col. 9 lines 5- 12 teach a parts list may optionally specify for each part to be placed, a part type; Col. 4 lines 38- 40 teach parts having shapes. Claims 26 and 31 teach a pre-processor for creating problem descriptions based on at least one filed containing a parts list, the problem descriptions include estimations of pick and place time for part, travel to location, and place time. Therefore, the problem descriptions, which include travel to location and place time, are created based on a shape).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the design support apparatus as taught by Mozeika to incorporate the optimizer and electronic component placing machine as taught by Schaffer motivated by reducing the time to load or populate the PCB while accurately populating the PCB (Schaffer – Col. 1 lines 41- 43).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0015596 A1 (“Mozeika”) and US 2017/0300598 A1 (“Akavia”), as applied to claim 1, further in view of USP 7917243 (“Kozlak”).
Regarding claim 8, Mozeika does not explicitly teach the main controller guides a time point at which at least one of the component objects is directly inserted manually for 3D printer without pickup function.
Kozlak teaches the main controller guides a time point at which at least one of the component objects is directly inserted manually for 3D printer without pickup function (Col. 4 lines 6- 23, Col. 11 lines 27- 35 teach a host computer generating one or more pause times in the build sequence for allowing inserts to be placed in the 3D object. By determining a pause time for inserting the insert, the host computer notifies a time point at which the insert may be inserted).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Mozeika to incorporate the timing generation as taught by Kozlak motivated by allowing a user sufficient time to place an insert in the 3D object (Kozlak – Col. 4 lines 6- 23).

Claims 10- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0015596 A1 (“Mozeika”) and US 2017/0300598 A1 (“Akavia”), as applied to claim 1, further in view of US 2015/0096266 A1 (“Divine”).
Regarding claim 10, Mozeika does not explicitly teach the main controller allows a material different from a second one of the component objects to be generated adjacent to a first one of the component objects to protect the first one of the component objects.
Divine teaches a main controller allows a material different from a second one of the component objects to be generated adjacent to a first one of the component objects to protect the first one of the component objects ([0020] teaches multiple items being packaged and [0051] teaches the item being food or electronic devices, for example. [0034] teaches 3-D printing the package for the item. The items, e.g. food or electronic items, are interpreted as the first and second ones of the component objects. Fig. 2A, 4 and [0052] teach item(s) 200 being adjacent to packing material 204A or 408, 410. [0054] teaches the packing material 204A being made of a lower density material such as polystyrene. Food or electronic devices and polystyrene would comprise different materials. For food, the different materials would be sugar or carbohydrates versus polystyrene. For electronic devices, the different materials would be metals/electrically conducting components versus polystyrene, which does not conduct electricity).
Divine – [0048]) which would result in achieving a desired protection/reinforcement of an object.

Regarding claim 11, Mozeika does not explicitly teach in order to generate the different material in the vicinity of the second one of the component objects, a protective region surrounding the second one of the component object is generated on the first one of the component objects according to a position of the second one of the component objects, and one material to be used in the protective region is assigned according to a preset condition.
Divine teaches in order to generate the different material (e.g. polystyrene according to Figs. 2A, 4 and [0052, 0054]) in the vicinity of the second one of the component objects (e.g. food or electronic devices according to [0051]), a protective region (202A) surrounding the second one of the component object (200) is generated on the first one of the component objects (200) according to a position of the second one of the component objects ([0052] teaches the package completely surrounding or encapsulates the item 200; [0020] teaches multiple items being packaged. Therefore, the packaging would be generated on the first item according to a position of a second item), and one material to be used in the protective region is assigned according to a preset condition ([0052, 0054] teaches the protective region being assigned according to preset condition. For example, the size, material, and/or other characteristics of the package 202A are based at least in part on a weight, durability, and/or cost of the item(s) 200).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing date to modify the process of Mozeika to the packaging as taught by Divine motivated by reasons set forth in claim 10.

Regarding claim 12, Mozeika does not explicitly teach the second one of the component objects is doubly surrounded, in which a first region surrounding the second one of the component objects and a second region surrounding the first region are provided, wherein the first region and the second region are assigned with materials different from each other.
Divine teaches a second one of the component objects (200) is doubly surrounded (Fig. 2A and [0052]), a first region (204A) surrounding the second one of the component objects (200) and a second region (206A) surrounding the first region (204A) are provided (Fig. 2A and [0052] teach an object 200 being surrounded by packing material 204A or 408, 410 and the packaging material 204A or 408, 410 being surrounded by shell 206A or 406), and wherein the first region and the second region are assigned with materials different from each other ([0054] teaches the packing material 204A being made of a lower density material such as plastic or polystyrene and the shell 206A being made of metal or higher density plastic).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing date to modify the process of Mozeika to incorporate the doubly surrounding as taught by Divine motivated by reasons set forth in claim 10.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0015596 A1 (“Mozeika”) and US 2017/0300598 A1 (“Akavia”), as applied to claim 1, further in view of US 2016/0198576 A1 (“Lewis”) and US 2011/0320998 A1 (“Perry”).
Regarding claim 13, Mozeika does not explicitly teach the electronic configuration is a lamp element, wherein the main controller specifies a type and a number of the lamp element based on a simulation of uniformity, light amount, or both, wherein the main controller selects a power supply module, a controller, and a circuit as the component objects, and wherein the main controller positions the component objects on the structure.
804a) (Fig. 2, 8 and [0038, 0069, 0094] teach functional electronic device which is may be fully embedded within a 3D printed structure and where the functional electronic device may be an LED), and wherein a power supply module (804d) is disposed to power the lamp element ([0094] and Fig. 8).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the printing method of Mozeika to incorporate the lamp as an electrical component in the printing method as taught by Lewis because this is a substitution of equivalent elements yielding predictable results. Both Mozeika and Lewis teach incorporating electronic components into a 3D printed object (Mozeika – [0045, 0047, 0056]; Lewis - Fig. 2, 8 and [0038, 0069, 0094]) and therefore substituting the electronic component of Mozeika with a lamp and power supply module as taught by Lewis would yield nothing more than predictable results.
Mozeika in view of Akavia and Lewis do not teach a main controller specifies a type and a number of the lamp element based on a simulation of uniformity, light amount, or both; and a power supply module being chosen according to the type and the number of the lamp elements.
Perry teaches a main controller specifies a type and a number of the lamp element based on a simulation of uniformity, light amount, or both ([0018] teaches a user interface 110 presenting LED lighting solutions 125 responsive to the design requirements 115 and based on one or more LED array designs 120 and LED design tool 165 receiving design requirements 115 and generating the LED array designs 120 and the LED lighting solutions 125 responsive to the design requirements 115 as well as selected LED information 145; [0023] teaches each LED array design 120 including a determined quantity of a selected type of LEDs; [0031] teaches LED information 145 including model parameters of the variation of light output versus temperature and variation of light output versus current) and wherein a power supply module is disposed according to the type  and the number of lamp elements ([0060] teaches the LED driver determination module 220 being configured to determine a variety of LED driver designs appropriate to power one or more LED array designs, where the module 220 receives a LED design array 120 and determining one or more LED drivers capable of powering the particular LED array design 120; [0085] teaches a block diagram module which depicts a diagram of a selected LED lighting solution 125 which includes both the LED array design 120 and the LED driver design; and [0023] teaches each LED array design may include a determine quantity of a selected type of LEDs. See also [0018, 0025, 0033]. Therefore, the LED driver determination module disposes a power supply according to the type and number of lamp elements).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Mozeika in view of Akavia and Lewis to incorporate the LED design as taught in Perry motivated by quickly designing and optimizing an LED lighting system customized to the user’s needs (Perry – [0017]).

Response to Arguments
Applicant’s arguments with respect to amended independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that Mozeika in view of Willis do not teach the amended features of claim 1. Specifically, Applicant submits that neither Mozeika nor Willis teach or suggest “selecting, by the main controller without requiring intervention from a user, component objects to be inserted in the structure, which are required for the electrical configuration to achieve the function based on predetermined configurations.” In response to the Applicant’s argument the Examiner submits that Akavia teaches the amended limitations as discussed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744